          Case 5:19-cv-04679-JLS Document 21 Filed 02/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD KOMITO,                           :      CIVIL ACTION
    Plaintiff,                           :
                                         :
              v.                         :      No. 5:19-4679
                                         :
THOMSON REUTERS HOLDINGS,                :
INC, et al.,                             :
       Defendant.                        :


                                        ORDER



       AND NOW, on February 18, 2020, it is ORDERED that the court order of February 10,

2020 is AMENDED to permit the Honorable Timothy R. Rice to enforce the terms of the

settlement.


                                         BY THE COURT:



                                         /s/Timothy R. Rice
                                         TIMOTHY R. RICE
                                         U.S. MAGISTRATE JUDGE
